PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Vineault, et al.
Application No. 15/570,075
Filed: October 01, 2018
Attorney Docket No. 13986-0015-00
:
:
:        DECISION ON PETITION
:
:

 

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 18, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration mailed June 01, 2020. Since the issue fee of $1,000 was paid on September 01, 2020, the application became abandoned by operation of law on September 02, 2020.  A Notice of Abandonment was mailed on September 08, 2020.

The application is being revived for consideration of the Request for Continued Examination (RCE) and submission under 37 CFR 1.114 filed December 18, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE and submission under 37 CFR 1.114 with the fee of $1,360 and an  Oath/declaration, (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay. Accordingly, the petition is GRANTED.

Petitioner is advised that the issue fee paid in this application cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance and Fee(s) Due.1

This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed December 18, 2020. 

Any questions concerning this matter can be directed to Jonya Smalls, Paralegal Specialist at (571) 272-1619. 

	

/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.